Citation Nr: 0408911	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  95-39 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
calculus of the right kidney.

2.  Entitlement to an increased (compensable) rating for 
abscesses of the perirectal region.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse, and T.C.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to September 
1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 RO decision that denied the 
veteran's claims for compensable ratings for calculus of the 
right kidney and abscesses of the perirectal region.  The 
Board remanded the veteran's claims in October 1998 and June 
2001.  

It is noted that the veteran's claim for a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 has been rendered moot 
given the assignment of compensable ratings for frozen feet 
via a May 2003 RO decision. 

In a July 2003 statement, the veteran raised a claim for VA 
compensation under 38 U.S.C.A. § 1151 for a heart disability.  
This claim is also referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The veteran's calculus of the right kidney is essentially 
asymptomatic; it is not productive of colic attacks and does 
not require him to undergo catheter drainage.

2.  The veteran's perirectal region is painful, but not 
productive of constant slight or moderate fecal leakage.  
There are no lesions or scars.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for calculus of the 
right kidney have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115(b), Diagnostic Codes 7508, 7509 
(2003).

2.  Abscesses of the perirectal region are not compensably 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.FR.§  4.118, 
Diagnostic Code 7332 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA and private medical records (including from Kaiser 
Permanente), dated in 1993, show that the veteran had urinary 
retention problems.  It was concluded he had benign 
prostatitic hypertrophy (BPH).  (BPH is not service-
connected.) 

A June 1993 flexible sigmoidscopy report reveals that the 
veteran had rectal pain; there were no other pertinent 
findings.  A June 1993 renal sonogram shows that the kidneys 
were normal in size and appearance.  

VA treatment records, dated in 1994 and 1995, show that the 
veteran had rectal tenderness and was constipated.  There was 
no bleeding.  On rectal examination, he had external 
hemorrhoids, with no bleeding or thrombosis.  The assessment 
was hemorrhoids.  Other records in 1994 show that he 
complained of bleeding hemorrhoids and had urinary frequency.

A November 1994 renal examination report shows that the 
veteran had difficulty voiding.  He denied having any 
previous kidney disease, hematuria, or dysuria, but 
complained of nocturia.  He said he had renal stones five 
years earlier.  A renal ultrasound was recommended.  A 
December 1994 renal ultrasound reveals that both kidneys 
appeared within normal limits and there were no signs of 
hydronephrosis.  

At a March 1996 RO hearing, the veteran testified that he had 
to go to the bathroom frequently.  He said that he had pain 
on urination.  He said he was told that his kidneys were 
swollen.  He said that he did not have any kidney stones.  He 
also reported that he had hemorrhoid pain among other 
symptoms.  He said he used medication as treatment. 

VA treatment records, dated in 1998, show that the veteran 
complained of rectal pain. 

A June 1999 VA genitourinary examination report shows that 
the veteran said he had not required any urinary 
catheterizations or dilation.  He said he was not on any 
specific diet therapy or on any medication.  He also said 
that his genitourinary condition resulted in him often being 
bedridden, and limited his ability to work around the home 
and take care of his wife.  On objective examination, the 
anus was without lesions.  The rectum was non-tender and was 
without masses.  No fistula were present.  Following an 
examination, the diagnoses were:  a history of left seminal 
vesiculitis without evidence of disease currently; BPH with 
obstructive voiding symptoms, currently untreated, likely not 
related to preexisting disease; and right flank pain with a 
history of renal calculus.  It was noted that intravenous 
pyleogram and uric acid tests were negative, and there was no 
evidence of (kidney) disease. 

A February 2000 VA genitourinary examination report shows 
that the veteran indicated he had a history of renal stones, 
and that he had passed the stones on his own.  He said he had 
not had any problems since then.  There was no evidence of 
any acute nephritis; and there had been no treatment for a 
malignancy.  The veteran did not require catheterization for 
his voiding problems.  He said he did not need dilation or 
other drainage procedures.  He did not report any 
incontinence.  The diagnoses included a history of 
prostatitis with no evidence of any acute prostatitis.  It 
was noted that the veteran did have some obstructive voiding 
symptoms which were consistent with BPH.  

An August 2002 VA rectum and anus examination report shows 
that the veteran reported that over the previous two months 
he had some anal leakage.  Over the last year, he said, he 
had intermittent leakage.  He said he did not have a history 
of bleeding from the anus or any thrombosis.  He said that he 
had perianal, anal, and scrotal pain, which had been going on 
for seven years.  He related that his VA treatment consisted 
of Tylenol #3 for pain.  He also said that he used enemas 
twice per week, and ate spinach.  On physical examination, it 
was noted that he had no fecal leakage.  His lumen was 
normal.  He had good rectal sphincter tone.  Signs for anemia 
were negative.  There were no evident fissures or bleeding.  
His fecal occult test was negative.  There were no external 
hemorrhoids or tags.  He did have BPH.  The diagnoses 
included colon polyps.  It was noted that two colonoscopies 
at VA and at Kaiser Permanente revealed benign polyps which 
were biopsied and reported as negative.  It was noted that 
the last one done in October was negative.  Other findings on 
colonoscopy revealed normal sigmoid and rectal areas.  The 
other diagnosis was a history of rectalgia of seven years 
which was associated with leakage, and not likely related to 
colon polyps. 

A September 2002 VA genitourinary examination report shows 
that the claims file was reviewed.  It was noted that he was 
not being actively treated for any type of urologic problem 
other than BPH.  As for current complaints, he said he had 
vague right flank pain which was previously evaluated with an 
ultrasound and an IVP.  It was noted that the previous 
ultrasound of 1994 showed no evidence of kidney stones or 
hydropnephrosis and the IVP of 1999 showed no evidence of 
obstruction.  The veteran said he had been catheterized one 
time five years earlier at Kaiser.  Since then, he said, he 
had not required any catheterization or dilation procedures.  
The veteran said his urinary frequency problems affected his 
daily activities.  The veteran denied having recurrent 
urinary tract problems, a history of kidney stones or bladder 
stones, urologic malignancy, or acute nephritis.  On rectal 
examination, a very small prostate was palpated.  There was 
no evidence of induration or nodularity.  The assessment was 
a history of seminal vesiculitis; it was noted that this was 
not an active problem.  It was noted that the veteran had 
irritative voiding symptoms which could possibly be related 
to his BPH. 

A January 2003 VA rectum and anus examination report reveals 
that the examiner reviewed the claims folder.  It was noted 
that his last colonoscopy in 2001 revealed two small polyps 
each of which measured 2 to 3 millimeters.  They were 
biopsied and removed.  As for current complaints, the veteran 
indicated he had lower abdominal pain and constant rectal 
pain.  He said the pain got worse if he sat too long.  He 
related that sitz baths helped.  He also related that he 
dried his rectal area with a blow dryer.  He said he was not 
using any suppositories, over-the-counter applications, or 
any medicine (including pain medication) for his condition.  
He reported that his bowel movements were normal, and he 
denied having any fecal leakage or any rectal bleeding.  He 
said he had good bowel control and did not utilize pads.  A 
rectal examination was not completed as a flexible 
sigmoidscopy was to be scheduled.  The assessment was that 
the veteran had rectum pain and possibly a perirectal abscess 
which was mainly an enlarged cystic seminal vesicle.  In an 
April 2003 addendum, it was noted that flexible sigmoidscopy 
was normal.  There was no evidence of masses or lesions of 
the bowel or perianal region. 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
March 1995 RO decision that denied his claims.  The veteran 
was issued statements of the case (SOC) (in June 1995), and 
supplemental statements of the case (SSOCs) (in April 1996, 
May 1997, October 2000, January 2001, October 2002, April 
2003, and July 2003).  The Board concludes that the RO 
decisions, SOCs, SSOCs, and letters sent to the veteran over 
the years, particularly the June 2001 and December 2002 VCAA 
letters informed him of:  why the evidence on file was 
insufficient to grant higher ratings; what evidence the 
record revealed; what VA was doing to develop the claims; and 
what information and evidence was needed to substantiate his 
claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He 
was for the most part informed to submit everything he had 
with regard to his claims.  Finally, it is noted the VCAA 
letter was issued following the adverse decision; however, 
given that VA's duty to notify and assist have been fully 
met, there is no prejudice.  Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  The Court has clearly 
established that the issuance of documents, incorrectly 
timed, is not fatal.  Archbold v. Brown, 9 Vet. App. 124 
(1996).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  All relevant medical records are on file to include 
his Social Security Administration records and his VA medical 
records.  It is noted that the veteran was afforded multiple 
VA examinations in conjunction with his claims and that all 
identified outstanding records have been obtained.  Given the 
present circumstances, the Board finds that VA has done 
everything reasonably possible to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

Calculus of the Right Kidney

During the course of this lengthy appeal, VA revised the 
criteria for diagnosing and evaluating genitourinary 
disabilities, effective February 17, 1994.  59 Fed. Reg. 
2,523 (1994).  Nephrolithiasis (a condition marked by the 
presence of renal calculi or stones) is rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  (1) diet therapy, 
(2) drug therapy, (3) invasive or noninvasive procedures more 
than two times a year.  In such cases, a 30 percent rating 
will be assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508.

Hydronephrosis manifested by only an occasional attack of 
colic without infection and not requiring catheter drainage, 
warranted a 10 percent evaluation.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509. 

The above-cited criteria of Diagnostic Codes 7508 and 7509 
became effective on February 17, 1994, during the pendency of 
the appeal.  No material changes were made, however. 

A review of the claims file reveals that the veteran 
underwent renal ultrasounds in 1993 and 1994 which revealed 
normal kidneys; and it was noted that there were no signs of 
hydronephrosis. 

A June 1999 VA genitourinary examination report reflects that 
the veteran indicated he had no renal colic just dull right 
flank pain.  He denied having any catheterizations or 
dilations.  The diagnosis was right flank pain with a history 
of renal calculus.  It was noted that an intravenous 
pyleogram and uric acid test were negative, and there was no 
evidence of kidney disease. 

A February 2000 VA genitourinary examination report shows 
that the veteran reported having a history of kidney stones 
that he passed on his own.  Since then, he said, he had not 
had any problems.  It was noted that there was no evidence of 
acute nephritis.  It was noted that the veteran had not 
required catheterization, dilation or other drainage 
procedures.

A September 2002 VA genitourinary examination report shows 
that the veteran was not being treated for any urologic 
problem aside from BPH.  He denied having kidney stones, or 
acute nephritis.  He complained of previous right flank pain 
which was vague.  The pain had been evaluated, revealing no 
evidence of kidney stones, hydronephrosis, or obstruction.  
He said he had not required any catheterization or dilation 
procedures for over five years.  

In sum, a review of the medical evidence does not reveal 
increased nephrological symptomatology.  There is no evidence 
of hydronephrosis or attacks of colic.  There is no evidence 
of infection or evidence that catheter drainage is required.  
There is no evidence of infection (pyonephrosis) or impaired 
kidney function.  Given the aforementioned findings, the 
Board finds that a compensable rating is not warranted under 
Diagnostic Code 7508 or 7509.

As the veteran does not meet the criteria for a higher 
rating, the claim must be denied.  The preponderance of the 
evidence is against a compensable rating.  Thus, the benefit-
of-the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Abscesses of the Perirectal Region

Healed or slight symptomatology without leakage warrants a 
zero percent evaluation under Diagnostic Code 7332.  A 10 
percent evaluation requires constant slight leakage or 
occasional moderate leakage.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (for loss of sphincter control).  

Other applicable codes include those that pertain to the 
skin.  Prior to August 30, 2002, scars were evaluated as 
following: a 10 percent evaluation is warranted for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.
 
Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under newly revised 
Diagnostic Code 7803, scars, superficial, unstable are rated 
10 percent disabling.  Note (1):  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2):  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (effective August 30, 2002).  
Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage. 

A review of the medical evidence shows that in the mid-1990s, 
the veteran complained of rectal pain.  A June 1999 VA 
genitourinary examination report shows that his anus was 
without lesions.  The rectum was non-tender and was without 
masses.  An August 2002 VA examination report shows that the 
veteran complained of rectal pain and intermittent anal 
leakage.  He denied that he had any rectal bleeding or any 
thromboses.  On objective examination, it was noted he had 
good rectal sphincter tone and no fecal leakage.  There were 
no evident fissures or bleeding; and his fecal occult test 
was negative.  The diagnoses included rectalgia.  A January 
2003 VA rectum and anus examination report shows that the 
veteran reported having constant rectal pain.  He denied 
having any fecal leakage or rectal bleeding.  The assessment 
was that the veteran had rectum pain and possibly a 
perirectal abscess which was mainly an enlarged cystic 
seminal vesicle.  A flexible sigmoidscopy was normal, 
revealing no masses or lesions of the bowel or perianal 
region. 

In sum, the Board finds that there is no objective evidence 
of constant slight fecal leakage or moderate leakage which is 
required for a compensable rating under Diagnostic Code 7332.  
Rather, it appears that there are only isolated complaints of 
slight leakage.  Notably, when examined in 2002, he had good 
sphincter tone; and most recently, in 2003, no leakage 
complaints were reported.  Overall, the evidence does not 
support a compensable rating under Diagnostic Code 7332.  See 
38 C.F.R. § 4.114, Diagnostic Code 7332 (for loss of 
sphincter control). 

Further, with regard to Diagnostic Codes 7803 and 7804 
(either the old or newly amended versions), it is noted that 
there is no evidence that the veteran has residual scarring 
of the perirectal region which is poorly nourished with 
repeated ulceration.  It is noted, however, that the 
veteran's complaints of rectal pain have been consistent.  
Most recently, on VA examination in January 2003, an 
assessment of rectum pain was rendered.  However, there were 
no lesions or scars.  There, an evaluation based on scarring 
is not warranted.

Finally, there is no evidence of stricture of the rectum and 
anus, prolapse of the rectum, or anal fistula; as such, 
application of Diagnostic Code 7333-7335 is unnecessary.  
38 C.F.R. § 4.114, Diagnostic Codes 7333-7335.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that his right kidney disability or perirectal 
abscesses have recently required hospitalization.  Both 
conditions might well cause some impairment in his daily 
activities, but there is nothing to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria.  In any event, the Board, in the 
first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an increased (compensable) rating for a 
calculus of the right kidney is denied.

Entitlement to an increased rating for abscesses of the 
perirectal region is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



